EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		In the Claims:
			Claim 8, line 1, the numeral “7” has been changed to the numeral --1--.
Claim 9, line 1, the numeral “7” has been changed to the numeral --1--.
The above changes were done to provide proper claim dependency and antecedent basis.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-5 and 8-17:  The prior art did not teach or suggest a device as claimed by the applicant, specifically a device wherein the bottom substrate comprises a droplet processing region having at least one arrangement of droplet operations electrodes; at least one on-actuator reservoir formed in the top substrate and corresponding to the at least one set of reservoir electrodes, the at least one on-actuator reservoir comprising a loading port; and a pressure loading source coupled to an outlet of the loading port of the at least one on-actuator reservoir, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 18-20:  The prior art did not teach or suggest a method as claimed by the applicant, specifically a method comprising the steps of metering sub-droplets from the liquid in the storage zone into the metering zone using reservoir electrodes in the metering zone to yield metered droplets in the metering zone; and dispensing sub-droplets from the metered droplets in the metering zone, using reservoir electrodes in the dispensing zone to dispense sub-droplets onto droplet operations electrodes; wherein the storage zone, metering zone, and dispensing zone are each characterized by different gap heights, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752